UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. Annual report March 31, 2014 Advised by NorthCoast Asset Management LLC www.northcoastam.com (800) 558-9105 table of contents A Message to Our Shareholders 1 Sector Allocation 4 Expense Example 4 Performance Information 7 Schedule of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 27 Trustees and Executive Officers 28 Federal Tax Information 32 Additional Information 33 Privacy Notice 34 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Adviser Annual Report, March 2014 “I am extraordinarily patient, provided I get my own way in the end.” – Margaret Thatcher The quantitative easing tactics administered by the Federal Reserve over the last five years have had a positive impact on the stock market, boosting retirement portfolios and pension plans alike. With minor speed bumps along the way, stocks continued to rise while bond interest rates dropped to historic lows. The economic recovery is now in its 5th year. Although continuing at a snail’s pace, it is progressing. According to the U.S. Bureau of Economic Analysis, U.S. Gross Domestic Product (GDP) growth is estimated at around 2%, with inflation at around 1.5%. Retail sales have continued to improve and housing starts could reach their highest levels since before the housing-market collapse. In his annual shareholder letter to investors, Warren Buffett stated, “The risks of being out of the game are huge compared to the risks of being in it.” The statement rang true for the year as equities posted a banner year across the board. Though the risks are greater to be out of the game, for us it is important to monitor the indicators daily. Our four dimensions of market risk analysis provide a fact-based approach to our equity exposure and we believe this has served our clients well. The current environment can be described as one in which U.S. equity valuations are neither cheap nor stretched, inflation appears low, and modest growth is supported by an accommodative monetary policy. Despite concerns over the harsh weather, leading economic indicators still point to an improved outlook. The new Federal Reserve Chair has further expanded on her policy outlook by detailing what information is being most closely monitored. 1 CAN SLIM® Select Growth Fund Instead of tying the interest rate policy to the unemployment rate, the Fed is going to consider a wider range of factors including inflation and other “financial developments.” Abroad, our exposure to Russia is low. Russia’s military activity did not disguise the weaknesses in its economy where growth has been decelerating and its main engine, private consumption growth, is unsustainable in a falling profit environment. In other parts of the world there is ongoing restructuring. Momentum in Italy and France and the European parliamentary elections should advance better austerity measures and stimulate reforms. During the fiscal year, April 1, 2013 through March 31, 2014, CAN SLIM® Select Growth Fund (CANGX) gained 18.96% compared to 21.86% in the S&P 500® Index.Overweight positions in Financials helped boost performance, while underweight in Information Technology and a steady cash position kept performance at bay. Superior stock selection occurred in Consumer Staples, Health Care, Materials with positions such as Spreadtrum (SPRD), Medassets (MDAS) and Keurig Green Mountain (GMCR) contributing most to our positive performance. Due to valuation concerns in the U.S., stock market exposure was reduced to a low of 66% in late February 2014. In the following months, positions were steadily added in response to strong market internals. We end the year in an ‘Opportunistic’ environment with the Fund 83% invested. Although concerns exist, we believe there are opportunities to generate superior returns. Thank you for your business.As advisor to the Fund it is a privilege to serve our shareholders and we look forward to a bright future together. Patrick Jamin NorthCoast Asset Management, LLC 2 CAN SLIM® Select Growth Fund Opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small- and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies, your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® Select Growth Fund sector allocation AT MARCH 31, 2014 (UNAUDITED) * Cash equivalents and liabilities in excess of other assets. expense example FOR THE SIX MONTHS ENDED MARCH 31, 2014 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and redemption fees and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/2013 – 3/31/2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2014 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you 5 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2014 (UNAUDITED) (CONTINUED) determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/13 3/31/14 10/1/13 – 3/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.47% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 6 CAN SLIM® Select Growth Fund Value of $10,000 vs S&P 500® Index Average annual returns for the periods ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year (9/26/05) CAN SLIM® Select Growth Fund 18.96% 9.72% 14.09% 6.17% S&P 500® Index 21.86% 14.66% 21.16% 7.47% This chart illustrates the performance of a hypothetical $10,000 investment made on September 26, 2005, the Fund’s inception, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-558-9105 or visiting www.northcoastam.com. The Fund imposes a 2% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 7 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 Shares Value COMMON STOCKS: 82.7% Accommodation & Food Services: 2.3% Cracker Barrel Old Country Store, Inc. $ Domino’s Pizza, Inc. Starbucks Corp. Administrative & Support Services: 2.0% ManpowerGroup, Inc. TrueBlue, Inc.* Beverage & Tobacco Products: 1.7% Monster Beverage Corp.* PepsiCo, Inc. Chemical Manufacturing: 8.2% Abbott Laboratories Gilead Sciences Inc.* Johnson & Johnson Lannett Co., Inc.* Methanex Corp. Pfizer, Inc. Questcor Pharmaceuticals, Inc. RPM International, Inc. Westlake Chemical Corp. Computer & Electronic Products: 12.6% Activision Blizzard, Inc. Benchmark Electronics, Inc.* Canadian Solar, Inc.* International Flavors & Fragrances, Inc. Medtronic, Inc. Methode Electronics, Inc. Mettler-Toledo International, Inc.* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 (continued) Shares Value COMMON STOCKS: 82.7% (Continued) Computer & Electronic Products: 12.6% (Continued) Micron Technology, Inc.* $ NetApp, Inc. PDF Solutions, Inc.* Plexus Corp.* QUALCOMM, Inc. Thermo Fisher Scientific, Inc. Credit Intermediation: 8.2% American Express Co. Bank of America Corp. Cathay General Bancorp CIT Group, Inc. Citigroup, Inc. PrivateBancorp, Inc. SLM Corp. TCF Financial Corp. United Community Banks, Inc.* Visa, Inc. Data Processing, Hosting & Related Services: 1.0% Juniper Networks, Inc.* Diversified Services: 1.0% RPX Corp.* Educational Services: 0.9% New Oriental Education & Technology Group, Inc. - ADR Electrical Equipment, Appliance & Component Manufacturing: 1.3% Emerson Electric Co. Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 (continued) Shares Value COMMON STOCKS: 82.7% (Continued) Entertainment: 1.4% Lions Gate Entertainment Corp. $ Viacom, Inc. Fabricated Metal Product Manufacturing: 1.0% Parker Hannifin Corp. Information Services: 1.0% Yandex NV* Insurance: 3.4% Berkshire Hathaway, Inc.* Brown & Brown, Inc. The Hanover Insurance Group, Inc. XL Group PLC Machinery Manufacturing: 5.8% CIRCOR International, Inc. Dril-Quip, Inc.* The Scotts Miracle-Gro Co. SPX Corp. Tesco Corp.* United Technologies Corp. Oil & Gas Extraction: 5.5% Cabot Oil & Gas Corp. Clayton Williams Energy, Inc.* EOG Resources, Inc. Sasol Ltd. - ADR Schlumberger Ltd. SM Energy Co. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 (continued) Shares Value COMMON STOCKS: 82.7% (Continued) Paper Manufacturing: 1.0% Clearwater Paper Corp.* $ Professional, Scientific & Technical Services: 5.2% ANSYS, Inc.* Celgene Corp.* iGATE Corp.* MAXIMUS, Inc. Omnicom Group, Inc. Zeltiq Aesthetics, Inc.* Publishing Industries: 1.9% Multimedia Games Holding Co., Inc.* Mentor Graphics Corp. Rail Transportation: 1.0% Union Pacific Corp. Real Estate: 0.8% E-House China Holdings Ltd. - ADR Retail Trade: 5.3% Amazon.com, Inc.* Best Buy Co., Inc. The Home Depot, Inc. HSN, Inc. Kate Spade & Co.* Pier 1 Imports, Inc. Securities & Financial Services: 2.0% Affiliated Managers Group, Inc.* Interactive Brokers Group, Inc. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 (continued) Shares Value COMMON STOCKS: 82.7% (Continued) Transportation Equipment Manufacturing: 3.8% AAR Corp. $ The Boeing Co. Curtiss-Wright Corp. Lockheed Martin Corp. Wholesale Trade: 4.4% Applied Industrial Technologies, Inc. Covidien PLC DXP Enterprises, Inc.* LKQ Corp.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $83,148,802) REAL ESTATE INVESTMENT TRUSTS: 1.6% Potlatch Corp. Strategic Hotels & Resorts, Inc.* TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,748,943) The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2014 (continued) Shares Value SHORT-TERM INVESTMENTS: 17.3% Money Market Fund: 17.3% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00%** ^ $ TOTAL SHORT-TERM INVESTMENTS (Cost $18,139,617) TOTAL INVESTMENTS IN SECURITIES: 101.6% (Cost $103,037,362) Liabilities in Excess of Other Assets: (1.6)% ) TOTAL NET ASSETS: 100.0% $ ADRAmerican Depositary Receipt * Non-income producing security. ** 7-day yield as of March 31, 2014. ^ Less than 0.05%. The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund statement of assets and liabilities AT MARCH 31, 2014 ASSETS Investments in securities, at value (Cost $103,037,362) $ Cash Receivables: Fund shares sold Investment securities sold Dividends Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Investment advisory fees, net Fund shares redeemed Administration fees Transfer agent fees Fund accounting fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund statement of operations FOR THE YEAR ENDED MARCH 31, 2014 INVESTMENT INCOME Dividends (net of foreign withholding tax of $8,195) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees Administration fees Transfer agent fees Fund accounting fees Registration fees Audit fees Miscellaneous expense Reports to shareholders Chief Compliance Officer fees Legal fees Custody fees Trustee fees Insurance expense Interest expense Total Expenses Less: fees waived ) Net Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized gain on investments and foreign currency transactions Change in net unrealized depreciation on investments ) Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund statements of changes in net assets Year Ended Year Ended March 31, 2014 March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) — Net realized gain ) — Total Distributions to Shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of Year $ $ Accumulated net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2014 March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $24,217 and $3,755, respectively. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund financial highlights FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH YEAR Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: Net investment income )* — — — ) Realized gains ) — Paid in capital from redemption fees (Note 2) * * ) * Net asset value, end of year $ Total return % % %) % % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate % RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed %) % %) %) %) After fees waived/recouped and expenses absorbed %) % %) %) %) * Less than $0.01 per share. Calculated using the average shares outstanding method. The accompanying notes are an integral part of these financial statements. 17 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2014 NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation, which it seeks to achieve through investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” 18 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2014 (continued) consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At March 31, 2014, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 –
